Citation Nr: 0722337	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypersensitivity 
(to many aerosols and most home chemical preparations), to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for bilateral knee 
degenerative joint disease, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for left knee 
instability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for swelling of the 
hands, fingers, legs and feet, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from November 1980 until March 
1981 and again from September 1990 until May 1991.  These 
matters come before the Board of Veterans' Appeals (BVA or 
Board) from a November 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

Since the November 2002 rating action, the claims folder has 
been transferred to the RO in Wichita, Kansas.

This case was previously before the Board in April 2004, 
wherein the veteran's claims were remanded to ensure due 
process and for additional development of the record.  The 
case has been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  There has been no demonstration, by competent medical 
evidence of record that the veteran has a chronic disability 
manifested by hypersensitivity (to many aerosols and most 
home chemical preparations), including as due to undiagnosed 
illness, which is causally or etiologically related to her 
service in the military.

2.  There has been no demonstration, by competent medical 
evidence of record that the veteran has a chronic disability 
manifested by joint pain, including as due to undiagnosed 
illness, which is causally or etiologically related to her 
service in the military.

3.  There has been no demonstration, by competent medical 
evidence of record that the veteran has bilateral knee 
degenerative joint disease, including as due to undiagnosed 
illness, which is causally or etiologically related to her 
service in the military.

4.  There has been no demonstration, by competent medical 
evidence of record that the veteran has left knee 
instability, including as due to undiagnosed illness, which 
is causally or etiologically related to her service in the 
military.

5.  Competent clinical evidence of record establishes that 
carpal tunnel syndrome was initially demonstrated years after 
service and has not been shown to be etiologically related to 
the veteran's service in the military.

6.  There has been no demonstration, by competent medical 
evidence of record that the veteran has a chronic disability 
manifested by swelling of the hands, fingers, legs, and feet, 
to include as due to undiagnosed illness, which is causally 
or etiologically related to her service in the military.


CONCLUSIONS OF LAW

1.  Hypersensitivity (to many aerosols and most home chemical 
preparations), to include as due to undiagnosed illness, 
was not incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 1118, 1131, 1137, 
5103A, 5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2006).

2.  Joint pain, to include as due to undiagnosed illness, 
was not incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 1118, 1131, 1137, 
5103A, 5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2006).

3.  Bilateral knee degenerative joint disease was not 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1117, 1118, 1131, 1137, 1153, 5103A, 
5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.317 (2006).

4.  Left knee instability was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1117, 1118, 1131, 1137, 5103A, 5107(b), 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.317 (2006).

5.  Bilateral carpal tunnel syndrome was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1117, 1118, 1131, 1137, 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.317 (2006).

6.  Swelling of the hands, fingers, legs, and feet, including 
as due to undiagnosed illness, was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1117, 1118, 1131, 1137, 5103A, 5107(b), 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of June 2003, December 2004, July 2005, and September 2005 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claims for service 
connection, and of her and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to her claims.

These letters failed to discuss the law pertaining to the 
assignment of a disability rating or an effective date in 
compliance with Dingess/Hartman.  However, because the 
instant decision denies the veteran's claims for service 
connection, no disability rating or effective date will be 
assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examinations.  Additionally, the claims 
file contains the veteran's own statements in support of her 
claims.  The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest:  during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2011; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a); 71 Fed. Reg. 75669 
- 75672 (Dec. 18, 2006).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines by 
regulations to be service-connected.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms that may be 
manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined that, at that time, there 
was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for hypersensitivity (to 
aerosols and home chemical preparations), joint pain, 
bilateral knee degenerative joint disease, left knee 
instability, bilateral carpal tunnel syndrome, and swelling 
of the hands, fingers, legs, and feet, including as secondary 
to an undiagnosed illness, so they must be denied.  38 C.F.R. 
§ 3.102.  

The service medical records do not show that the veteran 
complained of or was treated for hypersensitivity (to 
aerosols and home chemical preparations), joint pain, 
bilateral knee degenerative joint disease, left knee 
instability, bilateral carpal tunnel syndrome, and swelling 
of the hands, fingers, legs, and feet during her military 
service.  The Board acknowledges that the veteran was treated 
for left knee pain and bilateral heel in November and 
December 1980 and a sprained right ankle in August 1984, but 
points out that the veteran's complaints were attributed to 
fall on her knee, Achilles tendonitis, and twisting of her 
ankle, respectively, without further complaint or 
examination.  Moreover, the veteran's separation examination 
report was normal, with a normal clinical evaluation of upper 
and lower extremities, feet, musculoskeletal system, 
endocrine system, and lymphatic system, as well as a normal 
neurological evaluation.  The Board also notes that the 
veteran did not make any relevant complaints at her 
discharge.  This is probatively significant and given a lot 
of weight and credibility because this was at a time 
contemporaneous to the alleged incidents in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if she indeed had any problems at her 
discharge from service, as she is now alleging, then she 
would have at least mentioned this during her military 
separation examination.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, there is no evidence that the veteran has 
received treatment for hypersensitivity (to aerosols and home 
chemical preparations), joint pain, bilateral knee 
degenerative joint disease, left knee instability, bilateral 
carpal tunnel syndrome, and swelling of the hands, fingers, 
legs, and feet since her discharge from service in May 1991.  
In contrast, it appears that she was first diagnosed with 
carpal tunnel syndrome in 2000, and that the diagnosis of 
degenerative joint disease of the knees was issued in 2001.

Moreover, the diagnosis of degenerative joint disease of the 
knees was based on a history as reported by the veteran, and 
subsequent x-rays have repeatedly been normal.  The veteran's 
unsubstantiated assertions cannot summarily be accepted as 
fact.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(and the presumption of credibility is not found to "arise" 
or apply to a statement of a physician based on a factual 
premise or history as related by the veteran).  More 
significantly, none of the veteran's VA medical providers 
related her carpal tunnel syndrome or degenerative joint 
disease to her military service, including her service in 
Southwest Asia.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  

Likewise, clinical testing in an effort to confirm the 
presence of the veteran's joint pain, left knee instability, 
hypersensitivity, and swelling of the hands, fingers, legs, 
and feet were entirely negative for objective evidence of 
such disorders.  The May 2004 and April 2006 VA examinations 
were entirely negative, and all relevant laboratory tests 
were normal and without evidence of pathology.  In 
particular, the May 2004 and April 2006 VA examiner found 
that there was no objective confirmation of joint pain, left 
knee instability, hypersensitivity, and swelling of the 
hands, fingers, legs, and feet.  Similarly, the VA examiner 
found that these complaints were not due to an undiagnosed 
illness.  As such, absent medical evidence of a current 
disabilities, there are no valid claims.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C. § 1110 (formerly § 310)).  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed the 
claimed disorders during or as a result of her service in the 
military.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

Moreover, degenerative joint disease of the knees, left knee 
instability, carpal tunnel syndrome, hypersensitivity, and 
joint pain (also diagnosed as multiple arthralgias) are known 
clinical diagnoses.  Thus, the veteran is not shown to have 
any undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a).  Consequently, service connection for these 
disorders as the result of an undiagnosed illness must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

As such, the only evidence suggesting the veteran has 
hypersensitivity (to aerosols and home chemical 
preparations), joint pain, bilateral knee degenerative joint 
disease, left knee instability, bilateral carpal tunnel 
syndrome, and swelling of the hands, fingers, legs, and feet 
related to her service in the military comes from her, 
personally.  And as a layperson, she simply does not have the 
necessary medical training and/or expertise to make a 
diagnosis or determine the cause of these conditions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).


Accordingly, the preponderance of the evidence is against her 
claims, in turn, meaning the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for hypersensitivity hypersensitivity (to 
many aerosols and most home chemical preparations), including 
as due to an undiagnosed illness, is denied.

Service connection for joint pain, including as due to an 
undiagnosed illness, is denied.

The claim for service connection of bilateral knee 
degenerative joint disease, including as due to an 
undiagnosed illness, is denied.

The claim for service connection of left knee instability, 
including as due to an undiagnosed illness, is denied.

Service connection for bilateral carpal tunnel syndrome, 
including as due to an undiagnosed illness, is denied.

The claim for service connection for swelling of the hands, 
fingers, legs, and feet, including as due to an undiagnosed 
illness, is also denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


